Exhibit 32.2 CERTIFICATION TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, I, Steven Weldon, Chief Financial Officer of OXIS International, Inc. (the “Company”), hereby certify that, to the best of my knowledge: (i) the Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2015 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: March 30, 2016 By: /s/ Steven Weldon Name: Steven Weldon Title: Chief Financial Officer, Presidentand Director (Principal Financial Officer)
